DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa JP 06-055378A.

    PNG
    media_image1.png
    623
    750
    media_image1.png
    Greyscale

Matsuzawa discloses a fastening device comprising a stocker (2a) in which a plurality of fastening tools (bolt, 2) are accommodated, an unloading and supplying device (5, 6, 7, 11 and 12) configured to individually supply the fastening tools (2) from the stocker to a receiving site (16), and a screw-rotating device (20) configured to screw-rotate the fastening tools (2) supplied to the receiving site, the fastening device further comprising a displacement device (Figs. 13-14) for use with the screw rotating device, and configured to displace the screw-rotating device in directions to approach toward and separate away from the receiving site (Figs. 13-14, ¶0009); wherein the stocker has an arcuate shape (Fig. 1) that is curved in a horizontal plane, and is configured to accommodate the fastening tools in a state of being aligned in a row (fig. 1); the unloading and supplying device supplies a fastening tool positioned at a most downstream side of the stocker to the receiving site (Fig. 1 and 2); and the screw-rotating device is displaced by the displacement device for use with the screw-rotating device toward the fastening tool that was supplied to the receiving site, and screw-rotates the fastening tool (Fig. 13-14), whereas after screw-rotation is completed, the screw-rotating device is displaced by the displacement device for use with the screw rotating device in a direction to separate away from the receiving site (Figs. 13-15, ¶0009).
As for claim 2, Matsuzawa discloses wherein a replenishing port (open top portion of stocker 2a) capable of replenishing a new fastening tool (2) is formed at a most upstream part (open top portion) of the stocker.  The stocker is open from the top to allow for the user to replenish the supply of fastening tools to be processed (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa JP 06-055378A in view of Ide JP 63-134131A.

    PNG
    media_image2.png
    278
    551
    media_image2.png
    Greyscale

As for claim 3, Matsuzawa discloses all the limitations as recited above but does not specify the limitations as claimed.  However, Ide teaches wherein the unloading and supplying device comprises: gripping members (4, 18) configured to grip the fastening tool (20) that is positioned at the most downstream side by being placed in a closed state (Fig. 6), while configured to release the fastening tool that is positioned in the receiving site by being placed in an open state (Fig. 5); and a gripping member displacement device (Fig. 7) configured to cause the gripping members to be displaced in a manner so that the fastening tool that is gripped by the gripping member arrives at the receiving site; wherein the upstream side fastening tool stopper (3) is moved to a position to block (Fig. 5 and 7) the fastening tool positioned upstream of the most downstream side when the gripping members are placed in the closed state (Fig. 6-7), while moved to a position to release the fastening member positioned upstream of the most downstream side when the gripping members are placed in the open state (Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the unloading and supplying device of Matsuzawa to include gripping members, a gripping member displacement device, and an upstream fastening tool stopper as taught by Ide in order to provide an efficient assembly line to reduce the amount of lost fastening devices/tools during manufacturing.
As for claim 5, the modified Matsuzawa teaches a most downstream side fastening tool stopper (Ide, 50 and 51, Figs. 5-7) configured to enter into or be retracted from a space between the fastening tool at the most downstream side and the receiving site, and to block the most downstream side fastening tool upon having entered into the space.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa JP 06-055378A in view of Nakagawa JP 05-057537.
As for claim 4, Matsuzawa discloses all the limitations as recited above but does not specify the limitations as claimed.  However, Nakagawa teaches a pressing device (54, ¶0017-18) configured to press the fastening tools (40) accommodated in the stocker (50) toward the most downstream side.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the stocker of Matsuzawa to include a pressing device as taught by Nakagawa to urge the fastening tools towards the downstream side to be processed efficiently.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723